                                                                  1
                                                                  2                                                JS-6
                                                                  3

                                                                  4

                                                                  5

                                                                  6

                                                                  7

                                                                  8                         UNITED STATES DISTRICT COURT
                                                                  9           CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
                                                                 10   KEN REDMAN, individually, on a           Case No.: 5:18-cv-2460-PSG-(SPx)
                                                                      representative basis, and on behalf of
                                                                 11   all others similarly situated,
H IRSCHFELD K RAEMER LLP




                                                                                                               Hon. Philip S. Gutierrez
                                                                 12                   Plaintiff,
                           ATTO RNEY S AT LAW




                                                                                                               ORDER GRANTING JOINT
                                                SANTA MO NI CA




                                                                 13   vs.                                      STIPULATION TO REMAND CASE
                                                                                                               TO STATE COURT
                                                                 14   WESTERN STATES
                                                                      DISTRIBUTION, LLC DBA                    State Court Case No. CIVDS1826759
                                                                 15   ZENITH GLOBAL LOGISTICS, a
                                                                      California Corporation; and DOES 1
                                                                 16   through 10, inclusive,
                                                                 17                   Defendants.
                                                                 18

                                                                 19
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                 27

                                                                 28

                                                                                                                                            4845-3635-9301
                                                                  1                                        ORDER
                                                                  2

                                                                  3         The parties’ Joint Stipulation to Remand Action to the Superior Court for the
                                                                  4   County of San Bernardino is hereby GRANTED. This matter captioned Ken
                                                                  5   Redman, individually, on a representative basis, and on behalf of all others
                                                                  6   similarly situated; Plaintiff v. Western States Distribution, LLC DBA Zenith Global
                                                                  7   Logistics, a California Corporation; and DOES 1 through 10, inclusive;
                                                                  8   Defendants, State Court Case No. CIVDS1826759, is hereby ordered remanded to
                                                                  9   the state court of and for the county of County of San Bernardino.
                                                                 10
                                                                            IT IS SO ORDERED.
                                                                 11
H IRSCHFELD K RAEMER LLP




                                                                 12
                           ATTO RNEY S AT LAW
                                                SANTA MO NI CA




                                                                 13
                                                                              1-9-19
                                                                      DATED: ______________                 _______________________________
                                                                 14                                            The Honorable Philip S. Gutierrez
                                                                 15
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                                               JUDGE
                                                                 16

                                                                 17

                                                                 18

                                                                 19
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                 27

                                                                 28
                                                                                                               2
